Hanna, J.
Suit on the transcript of a justice’s judgment, purporting to have been rendered in the State of Ohio.
Answer: first, in denial; second, specially that there was' no such judgment, &c.; third, that the said John T. Mather (the justice) had no jurisdiction, power, or authority to render said judgment. Reply, denial; trial by the Court; judgment for the plaintiff.
The Court permitted the plaintiff to give in evidence a book, and to read parts thereof, on the title page of which was printed the following: “By authority of the General Assembly; Statutes of the State of Ohio of a general nature, in force August, 1854; with references to prior repealed laws. Collated and compiled by Joseph R: Swan. Published in pursuance of the act of the General Assembly of April 18, 1854. Cincinnati: Published by II. W. Derby & Co. 1854.” *354On the opposite side of the same leaf was the following: “Entered according to the act of Congress in the year 1854, by Henry W. Derby, in the Clerk’s office of the District Court t*16 United States for the District of Ohio: stereotyped and printed at the Ohio State Journal Office, Columbus.”
A. Ellison, for the appellant.
J. B. Howe, for the appellee.
This was all the proof of the authenticity of the statutes read in evidence. It is objected that it does not sufficiently appear that the book, parts of which were so read, was a printed statute book of Ohio, purporting to have been printed under the authority of that State. 2 R. S., p. 90.
By the other party it is insisted that it does'so appear; and if not, it is argued that 2 R. S., § 83, p. 45, was intended to change the rule of pleading (by making it unnecessary to aver matters before then necessary to be averred) but was not intended to, in any manner, change the rules of evidence which had theretofore obtained in this State. It is therefore urged, that .by 2 R. S-, § 279, p. 90, transcripts of judgments, &c. of justices of the peace of other States, when properly certified, “shall be admissible as evidence in any of the Courts of this State; ” that such transcripts are all the evidence that need, in the first instance, to be offered by the plain tiffin a suit here upon the same. The latter part of this proposition is adverse to the decisions in Willey v. Strickland, 8 Ind. 453; and Draggoo v. Graham, 9 Ind. 213; and we see no sufficient reason to change the conclusions therein arrived at.
As to the question presented by the appellant, we are of opinion that the decision of this Court in Magee v. Sanderson, 10 Ind. 261, is not decisive of this case against the admission of said evidence. That case was decided upon the ground that the printed matter offered as testimony did not pm’port to have been published by authority. In the case at bar, that offered does purport to have been so published, and was therefore correctly admitted as evidence under the statute referred to.
Per Curiam.
The judgment is affirmed, with 5 per cent, damages and costs.